Case 1:21-cv-03723-GBD-SN Document 7 Filed 05/04/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Rosemary Scott Sumter Saw Creek and Pine Ridge India
Communities Tribal Council Member,

 

Plaintiff(s),
-against- 21¢v3723(GBD)
PRO SE PRETRIAL
Jessica Keith CEO of Norristown State Hospital: CONFERENCE

Craig Lowe Warden of Pike County Correctional Facility;

Raymond Tonkin District Attorney of Pike County,
Defendant(s).

X

 

This case is referred to Magistrate Judge Sarah Netburn for the purposes of Case
Management and Scheduling pursuant to Federal Rule Civil Procedure 16.

All correspondence to the Court should be addressed to the chambers of Magistrate
Judge Sarah Netburn and submitted to the Pro Se Intake Unit, located in the Daniel Patrick
Moynihan Federal Courthouse, 500 Pear! Street, New York, New York 10007 telephone (212)
805-0175.

Any procedural questions by Pro Se plaintiff should be addressed to the Office of Pro Se
Intake Unit at (212) 805-0175.

Dated: May 3, 2021
New York, New York

RDERED,

2 8. Dorrle

¢]Se e B. Daniels
ted States District Court

 

 
